El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Esta es una acción establecida por Pablo Negroni Lluberas, como administrador judicial de los bienes de Don Antonio Negroni y Doña Francisca Lluberas. Antonio Negroni y Francisca Lluberas se encontraban casados al comienzo de las adquisiciones y traspasos de los bienes a que se refiere este pleito.
Estando casada Francisca Lluberas adquirió parte de una finca por herencia de su madre. Ella era uno de los cuatro herederos y en la adjudicación y partición le fué adjudicada una cuarta parte de todos los bienes, sujeta al pago por dichos herederos de la suma de $6,199.24 a su padre pro-, cedente del caudal común. El caudal hereditario ascendía a $89,090. La participación de los cuatro herederos era de $82,890.76, de modo que quedó como deuda para con el padre de dichos herederos, la suma de $6,199.24, a que hemos hecho referencia. Se convino en que esta suma debía ser satis-fecha con el producto de las cosechas de la totalidad de los bienes. En realidad de verdad la deuda fué pagada con dichas cosechas alegando, por tanto, el apelante, que $1,500 de dicha deuda satisfecha por Francisca Lluberas, eran bienes gananciales a los que tenían derecho las sucesiones que re-presenta el apelante. Sostiene el apelado que como estos frutos estaban pendientes a la fecha de la. división de los bienes, no podían reputarse gananciales, pero como fueron adquiridos por-los esposos constante su matrimonio, nos in-clinamos a convenir con el apelante en que el dicho derecho a los frutos pendientes en realidad de verdad era ganancial. En el alegato del apelante se supone al parecer, que la finca de la cual adquirió Francisca Lluberas una cuarta parte fué *23recibida en parte por compra de la porción perteneciente a sn padre; en otras palabras, qne sn participación de nna cuarta parte en la propiedad la recibió en parte directamente y parte por compra. Parece, sin embargo, qne como el total de los $6,000 de referencia era nna dencla contra los bienes comunes, ella adquirió sn finca de modo directo, sujeta a nna obligación a favor de sn padre; en otras palabras, qne liabía nn gravamen sobre los bienes qne fné satisfecho por los es-posos con los frutos pendientes por el qne la sociedad con-yugal tenía nna reclamación contra los bienes o finca de Francisca Llnberas. Creemos, por consiguiente, qne ni el admi-nistrador de los bienes del marido, por no decir nada del administrador de los bienes do la misma Francisca Lluberas, tenía ningún derecho a establecer una acción reivindicatoría, contra el comprador de los bienes de Francisca Llnberas. El apelado en este caso adquirió por compras sucesivas cual-quier derecho que tuviera originalmente Francisca Llnberas en los bienes de su madre, y se le demanda en reivindicación para recobrar dicho derecho.
Poco tiempo después de su adquisición por herencia de la porción de una cuarta parte de los bienes de su madre, Francisca Lluberas compró dos cuartas partes de dichos bienes a otros miembros de su familia. Estaba todavía ca-sada con Don Antonio Negroni. Convenimos con el apelante en que por razón de dicho matrimonio debe presumirse que estas adquisiciones son gananciales y que ninguna de las de-claraciones hechas en las escrituras de compraventa, con las que aparentemente estuvo conforme el marido, podría cam-biarles su carácter de gananciales. Las autoridades son claras al decir que las declaraciones hechas entonces por el marido, no constituyen la prueba del carácter particular de los bienes adquiridos.
Sin embargo, subsiguientemente Francisca Lluberas ven- ■ dió a Don Francisco Antonio Negroni Lluberas en pago de una hipoteca dichas dos cuartas partes las que Francisco *24Negroni a su vez vendió a Francisco Lluch Negroni. Todos los traspasos a que nos referimos y referiremos fneron ins-critos en el registro de la propiedad.
El esposo de Francisca Llnberas compareció en la escri-tura de venta otorgada por la esposa a favor de Francisco Negroni Llnberas y prestó su consentimiento al traspaso.
En otros varios documentos1 otorgados hacia la misma fecha, el referido esposo consintió a su susodicha esposa con-tratar a nombre propio para efectuar la hipoteca que existía sobre dicha finca. Es cierto, como alega el apelante, que en todas estas transacciones se dió por cierto que la finca per-tenecía a los bienes privativos de la esposa, pero creemos '.que el marido quedó absolutamente obligado por ellas. Ya que su acto de consentir en estos traspasos fuera una rati-ficación del acto de su esposa, o<que estuviera él impedido (estopped) para poder alegar cualquier título por razón de sus actos, el resultado es exactamente el mismo. Y el caso no podía variar aun cuando los bienes fueran gananciales y estuviera él consintiendo en su traspaso en la creencia errónea de que eran'bienes privativos de la esposa. Se pre-sumía que él conocía la ley. Es muy frecuente en un matri-monio poner a nombre de la esposa bienes que realmente son gananciales, y las partes tienen el mismo derecho a venderlos en esa forma; en otras palabras, si en el registro de la pro-piedad, u otra parte aparece un título a nombre de la esposa y el marido consiente en que haga ésta un traspaso del mismo, el traspaso es perfectamente válido ya sea o no ella en reali-dad el xinico dueño de dichos bienes.
Después de la muerte de su esposo, la referida Francisca L1 uberas' vendió su primitiva participación de una cuarta parte al mencionado Lluch quien por ese medio vino a ser poseedor de las tres cuartas partes de dicha propiedad. El adquirió la otra cuarta parte del otro heredero por compra directa y vendió su totalidad a Mateo Luehetti, demandado y apelado en este caso. Si estuvo en lo correcto el apelante *25en su teoría de que Liuela no adquirió los bienes de los espo-sos, que se presume son gananciales, convenimos con él en que Mateo Lucbetti no podía ser considerado como tercero’ por razón de las manifestaciones hechas en las escrituras por- las cuales adquirió su título Francisca Lluberas; Nos inclinamos, sin embargo, a creer que cuando el marido com-pareció y consintió en el traspaso de dichos bienes por la esposa, Mateo Lüchetti podía ser considerado como tal ter-cero. La cuestión de sí Mateo Lüchetti en este respecto era o no tercero, no tiene importancia relativamente porque el título de su causante era válido por las mismas razones que harían que Mateo fuera' considerado como tercero.
Convenimos, sin embargo, con el apelado en que Mateo Lüchetti en caso de alguna duda respecto al carácter ganan-cial de cualquier parte de los bienes adquiridos por él, tenía un título adquirido por prescripción ordinaria de diez años. Todos los bienes en cuestión fueron adquiridos por Lluch hacia el año 1885. Los traspasos hechos por la esposa dieron al comprador un título aparente o justo.
La corte inferior insistió algo en el hecho de que el ad-ministrador no tenía derecho a establecer una acción reivin-dicatoria porque ninguna de las sucesiones de Francisca Liu-beras o de Antonio Negroni jamas había sido liquidada. El apelante estaría dispuesto a admitir esto si esta acción hu-biera sido establecida por el administrador de los bienes del marido contra los herederos de los bienes de la esposa, pero sostiene que la cuestión es distinta cuando la misma persona ha obtenido la administración de ambas sucesiones, la del marido y la de la esposa, tratando así de distinguir el presente caso del de Trinidad v. Trinidad, 19 D. P. R. 647 y otros similares. No conocemos ninguna teoría legal por la cual el administrador de dos sucesiones individuales sepa-radas puede mezclar estas dos representaciones de modo que venga a ser el representante de la sociedad conyugal como alega el apelante. En el análisis final él es siempre el re-*26presentante individual de la sucesión en particular y en cada caso su acción es para beneficio de la sucesión individual.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la resolu-ción de este caso.